Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed 1-31-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new drawings field 1-31-2021 add shape to both the sanitary cover and the carrying case which are not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrated top and bottom layers of claims 1-11, the disposable sleeve of claim 1, the carrying case of claim 4, the push button mechanism of claim 8, and the washable and waterproof fabric of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea (US Patent No. 2,985,742) in view of Brown (US Patent Publication No. 2020/0003487) and Hir (US Patent Publication No. 2012/0204336).
Re. claim 1, Rea discloses a portable seat cover device comprising: 

Rea, however, does not explicitly recite the portable seat cover being battery powered or at least one disposable sleeve configured to slide over the device, thereby enclosing the entire cushion member within the sleeve.
Brown teaches that it is old and well known in the art of heating pads to power the device with a battery (36) wherein the power source connector element (35) receives a detachable power source (36) and connects the heating element to the power source (see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rea to utilize a battery pack as taught by Brown to allow the device to be more portable by allowing it to be used in locations where mains power is not available.
Hir teaches that it is old and well known in the art of sanitary covers for toilet seats to provide a disposable sleeve (shown generally as 10 in Figure 2; paragraph 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rea by including the sleeve as taught by Hir to fit entirely over the cushion member to provide a sanitary cover for the cushion member allowing the device to be used multiple times without the need to clean the device itself in between uses.
Re. claims 2 and 5, Rea, does not explicitly recite the portable seat cover including a battery pack which connects to the power source connector element.
Brown teaches that it is old and well known in the art of heating pads to power the device with a detachable battery pack (36) which connects to the power source connector element  (35; see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rea to utilize a battery pack as taught by Brown to allow the device to be more portable by allowing it to be used in locations where mains power is not available.
Re. claim 6, Rea discloses a shape of the cushion such that “it can fit a wide range of defecation containers without change or adjustment …” (see col. 1, lines 40-43), however, does not explicitly the cushion having a shape of the cushion member accommodates both a round front toilet seat and an elongated extended front toilet seat.

Re. claim 7, Rea further discloses a device wherein the level adjustment control element (56) transitions between different temperature levels for the cushion member (see col. 3, lines 20-23).
Re. claim 9, Rea further discloses a device wherein the cushion member is foldable and portable (inherently foldable and portable as it is flexible and can be rolled up multiple times for storage; see col. 1, lines 36-37 and col. 3, lines 1-4).
	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea, Brown and Hir as applied to claim 1 and further in view of Allen (US Patent Publication No. 2016/0106275).
Re. claim 4, Rea does not explicitly recite a carrying case member for transporting and storing the cushion member in a folded position.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rea by including the carrying case as taught by Allen to provide a means for conveniently and discretely moving the seat cushion from one location to another.


Claim(s) 1-2, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Publication No. 2012/0273479) in view of Brown (US Patent Publication No. 2020/0003487) and Hir (US Patent Publication No. 2012/0204336).
Re. claim 1, Kim discloses a portable seat cover device comprising: 
a cushion member formed by an integrated top layer and bottom layer (31 and 31’; see Figure 3), the cushion member including a heating element (10) enclosed between the integrated top layer and bottom layer (see Figure 3), and the heating element includes one or more coils for providing heat to the cushion member (see paragraph 55), and wherein the cushion member is configured to lay atop a seat (see Abstract).
Kim, further recites the use of a rechargeable battery source and a controller (see paragraph 0078), however, does not explicitly recite the portable seat cover being battery powered, or having a power source connector element to receiving a detachable power source or a level adjustment control element which controls the temperature of the cushion member or at least one disposable sleeve configured to slide over the device, thereby enclosing the entire cushion member within the sleeve.
Brown teaches that it is old and well known in the art of heating pads to power the device with a battery (36) and a power source connector element (35) which receives a detachable power source (36) and connects the heating element to the power source (see Figure 3) and a level adjustment control element (39) which controls the temperature of the cushion member (see paragraph 0066).

Hir teaches that it is old and well known in the art of sanitary covers for toilet seats to provide a disposable sleeve (shown generally as 10 in Figure 2; paragraph 0033) configured to slide over a seat, thereby enclosing the entire seat within the sleeve (see Figure 4 and paragraph 0031).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rea by including the sleeve as taught by Hir to fit entirely over the cushion member to provide a sanitary cover for the cushion member allowing the device to be used multiple times without the need to clean the device itself in between uses.
Re. claims 2 and 5, Kim, does not explicitly recite the portable seat cover including a battery pack which connects to the power source connector element.
Brown teaches that it is old and well known in the art of heating pads to power the device with a detachable battery pack (36) which connects to the power source connector element  (35; see Figure 3).

Re. claim 11, Kim further discloses a device wherein the one or more coils are attached directly to the bottom layer of the integrated top layer and bottom layer (see paragraph 0062).

Response to Arguments
Applicant’s arguments, filed 1-31-2021, with respect to the rejection(s) of claim(s) 1 under Rea and Brown and also under Kim and Brown have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hir.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754